Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 1 of 27 PageID 55250



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

  Wave Lengths Hair Salons of                           Case No. 2:16-cv-206-FtM-PAM-MRM
  Florida, Inc., on behalf of itself
  and all others similarly situated, d/b/a
  Salon Adrian,

                          Plaintiff,

  v.                                                          MEMORANDUM AND ORDER

  CBL & Associates Properties, Inc.
  CBL & Associates Management, Inc.,
  CBL      &     Associates    Limited
  Partnership, and JC Gulf Coast Town
  Center, LLC,

                          Defendants.


           This matter is before the Court on the Plaintiff Class’s Unopposed Motion for

  Preliminary Approval of Class Settlement, for Certification of Settlement Class, and Notice

  to the Settlement Class (“Motion”). (Docket No. 298.) The Class moves for Preliminary

  Approval of the Settlement Agreement (“Settlement” or “Agreement”) 1 attached as Exhibit

  1 to the Motion, which will resolve all claims against Defendants (collectively, “CBL”) in

  this lawsuit. As described in further detail below, the Settlement provides substantial relief

  to the Settlement Class, and its terms are within the range of reasonableness and consistent

  with applicable case law. Consequently, the Court grants Preliminary Approval, certifies

  the Settlement Class, and approves the Proposed Notice Program.



  1
      All capitalized defined terms used herein have the same meanings ascribed in the Agreement.
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 2 of 27 PageID 55251



  I.     INTRODUCTION

         On March 16, 2016, Plaintiff Salon Adrian sued on behalf of itself and all others

  similarly situated who had their electric charges determined by a Valquest survey at malls

  owned or managed by CBL. Plaintiff alleged CBL and Valquest engaged in a conspiracy

  to defraud CBL tenants by marking up their electric rates and inflating their kilowatt hour

  charges (“kWh”). Plaintiff claimed CBL’s conduct violated, among others, the Racketeer

  Influenced and Corrupt Organizations Act (“RICO”), Florida’s Deceptive and Unfair

  Trade Practices Act (“FDUTPA”), and Florida RICO.            CBL vigorously denied the

  Plaintiff’s claims and defended against the lawsuit.

         The Parties have actively litigated this lawsuit for more than three years. The

  litigation was hard-fought.    The Parties engaged in significant motion practice and

  extensive formal discovery, including twelve depositions and the production of more than

  two million pages of documents and electronically stored information. The lawsuit

  involved divergent positions on several fundamental legal and factual questions, including

  whether the predominance requirement for class certification was satisfied, whether the

  Class was ascertainable, whether equitable tolling applied allowing the Class to recover

  more than one year of damages under the terms of CBL’s leases, whether the Class’s

  damages model correctly calculated damages, and whether the Class could meet all of the

  required elements for RICO, Florida RICO, and FDUTPA.

         The Parties mediated this case three times before two experienced mediators. Those

  mediation discussions continued after the Court’s Calendar Call on January 9, 2019. On

  Tuesday, March 19, 2019, approximately two weeks before trial, the Parties reached


                                             -2-
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 3 of 27 PageID 55252



  agreement on the material terms of a Settlement that was approved by CBL’s board of

  directors. Over the next month, the Parties had numerous discussions finalizing the terms

  of the Settlement Agreement. Once those additional terms were agreed, the parties

  finalized and executed the Settlement Agreement on April 17, 2019. The Class filed its

  Motion that same day.

         Under the terms of the Settlement, Settlement Class Members who do not opt out

  will be provided up to 100% of their alleged losses based on certain estimates of damages.

  Settlement Class Members who are Current Tenants will automatically receive credits

  against their rent for the Settlement Amount calculated for them over a five-year period

  following the Effective Date. Former Tenants, including tenants of malls that CBL no

  longer manages, may submit by mail a claim form with the following information in order

  to receive a cash payment equal to their Settlement Amount: (1) Tenant’s name and DBA

  (if any); (2) mall location; (3) store identifier (if any); (4) dates of tenancy; (5) and

  confirmation of their ownership of the claim. CBL’s and Valquest’s records will be used

  to determine the amount of each Settlement Class Member’s Settlement Award. The

  Settlement Administrator, in accordance with the Agreement, will calculate what is owed

  to each Settlement Class Member.

  II.    STATEMENT OF FACTS

         A.     FACTUAL BACKGROUND

                1.     Procedural History

         Plaintiff brought this lawsuit seeking monetary damages based on its claim that CBL

  marked up the electric rate it charged its tenants and intentionally inflated the number of


                                             -3-
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 4 of 27 PageID 55253



  kWhs it billed them. The Plaintiff alleged that as a result of CBL’s deception, the Class

  paid tens of millions of dollars in overpayments for electricity to CBL.

         CBL vigorously denied the Class’ allegations of wrongdoing. CBL consistently

  defended its conduct by, inter alia, arguing that the Class’ leases permitted CBL to charge

  a higher electric rate than it paid and permitted it to charge based off an estimate, that the

  electric rates billed the tenants followed the local utility rates they would be charged as a

  standalone entity, that tenants obtained the full benefit of their bargain under the terms of

  the leases, and that CBL complied with all applicable laws. CBL also advanced a variety

  of affirmative defenses.

         On September 6, 2016, CBL moved to dismiss the Class Complaint and moved to

  strike the nationwide class allegations contained in the Complaint. (Docket No. 46.) On

  April 11, 2017, the Court denied, in part, CBL’s Motion to Dismiss. (Docket No. 80.)

  After the Court entered the Stipulated Confidentiality Agreement and Protective Order

  (“ESI Order”) on November 2, 2017, the Parties engaged in significant and substantial

  discovery.

         During the course of discovery, CBL produced more than 1.8 million pages of

  documents. In addition, more than 70 third parties were served with subpoenas resulting

  in more than 200,000 pages of additional documents produced. Class Counsel created a

  large document review team responsible for reviewing and analyzing the documents. To

  make the review and subsequent litigation more efficient, Class Counsel established coding

  procedures for electronic review of the documents, and team members remained in constant

  contact with each other to ensure that all Plaintiff’s counsel became aware of significant


                                               -4-
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 5 of 27 PageID 55254



  emerging evidence in real time. During the litigation, Class Counsel deposed 12 party and

  non-party witnesses, and CBL deposed the Class Representative and the Class’s experts.

         On January 7, 2019, this Court granted, in part, the Motion to Certify the Class.

  (Docket No. 242.) Shortly thereafter, this Court approved a class notice program. (Docket

  No. 280.) Class Counsel provided notice to more than 4,800 potential Class members

  through postcard notice. The Court on January 23, 2019, denied CBL’s Motion for

  Summary Judgment. (Docket No. 251.) The Parties attended the Court’s January 9, 2019,

  pretrial conference and calendar call, and trial was scheduled to begin on April 2, 2019.

                2.     Settlement Negotiations

         The Parties mediated on July 26, 2017, with David Geronemus in New York City.

  The Parties were unable to resolve the dispute at that mediation. On September 9, 2018,

  Class Counsel and CBL mediated with Rodney A. Max of Upchurch, Watson, White &

  Max, a Court-approved mediators.       The Parties were once again unable to reach a

  settlement during that mediation. The Parties continued their settlement discussions and

  mediated again with Mr. Max on March 14, 2019. Following 18 hours of negotiations, on

  March 15, 2019, the Parties executed a Settlement Term Sheet memorializing the material

  terms of the Settlement, which was subsequently incorporated into the Settlement

  Agreement and Release filed by the Parties.

         B.     SUMMARY OF THE SETTLEMENT TERMS

         The Settlement’s terms are detailed in the Settlement Agreement attached as Exhibit

  1 to the Motion. (Docket No. 298.) The following is a summary of the material terms of

  the Settlement.


                                             -5-
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 6 of 27 PageID 55255



                  1.   The Settlement Class

         The proposed Settlement Class is an opt-out class under Rule 23(b)(3) of the Federal

  Rules of Civil Procedure. The Settlement Class is defined as:

         All tenants at shopping malls managed by CBL & Associates
         Management, Inc., whose electricity charges were determined based
         on a Valquest survey from January 1, 2011 through the April 24, 2019.
         Excluded are governmental agencies or entities and any tenant who
         excluded themselves, by location, following the March 2019 Class
         Notice.

  (Ex. 1 at10).

         This is materially the same class that this Court previously certified. 2

                  2.   Monetary Relief for the Benefit of the Class

         The Settlement creates a common fund of $90 million (“Settlement Fund”) for the

  Settlement Class. The Settlement Fund will be used to pay Settlement Class Members’

  damages in individual Settlement Awards (both the Current Tenant rent credits and the

  Former Tenant cash payments), the Class’s costs and attorney’s fees, the costs of notice

  and claims administration, and an incentive award to Plaintiff. Class Members will be

  eligible to receive up to 100% of their damages based on estimates of damages of

  $60,000,000. In the event that there are any funds left after: (1) payment of Current Tenant

  rent credits; (2) payment of all Former Tenant claims; (3) payment of all attorneys’ fees

  and costs, those funds will revert to CBL. Settlement Class Members who are Former

  Tenants will have up to 30 days after the Court’s Final Approval Hearing to submit their


  2
    The previous Class definition was: “All tenants at shopping malls managed by CBL & Associates
  Management, Inc., whose electricity charges were determined based on a Valquest survey within
  the applicable limitations period.” (Docket No. 242 at 18.)


                                               -6-
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 7 of 27 PageID 55256



  claims to the Settlement Administrator. All Settlement Class Members will have 30 days

  from the date of the mailing of notice to the Settlement Class to object to, or opt out of, the

  Settlement.

         Settlement Class Members who are Current Tenants will not have to submit a claim

  form of any kind to receive their benefits under the Settlement. Current Tenants will

  automatically receive a rent credit not less than quarterly for five years totaling their

  Settlement Award. If Current Tenants allow their lease to naturally expire, any remaining

  credits due will be paid in cash not less than annually over the remainder of the five-year

  period. Former Tenants need provide only basic information when submitting a claim and

  will be able to submit claims through the United States mail. Specifically, Settlement Class

  Members who are Former Tenants will only be required to provide their name and any

  DBA, mailing address for payment of the settlement proceeds, the address of the mall

  where it rented space, the dates of rental, and any unique identifier used by the Tenant to

  identify its store location (and those who have been in bankruptcy or request payment to a

  different individual or entity will have to provide some modest additional information).

  The Claims Administrator may compare the claims submitted by the Settlement Class

  Members with CBL’s records to ensure accuracy.

         Thus, all Settlement Class Members will be eligible to receive a distribution from

  the Settlement Fund. The calculation used to determine the Settlement Class Members’

  Settlement Award is described in detail in the Agreement. (Docket No. 298, Ex. 1 at § 2.2.)

                3.     Releases

         In exchange for the benefits the Settlement confers, all Settlement Class Members


                                               -7-
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 8 of 27 PageID 55257



  who do not opt out will release the Defendants, and all of their past, present, and future

  parents, subsidiaries, sister corporations, holding companies, divisions, affiliated

  companies and corporations (or other organizations), and each of its and their respective

  past, present and future directors, officers, managers, employees, general partners, limited

  partners, members, principals, agents, employees, insurers, reinsurers, shareholders,

  attorneys, advisors, representatives, predecessors, successors, transferees, administrators,

  executors, assigns and legal representatives of all claims relating in any way to electricity

  charges made, assessed or imposed by or on behalf of the Released Parties during the Class

  Period, including but not limited to any claims made in the Litigation or that relate to or

  arise out of any claim or allegation made in the Litigation or which could have been made

  in the Litigation.

                4.     The Notice Program

         The Settlement Administrator is AB Data. (Docket No. 298, Ex. 1 at 10.) All fees,

  costs, and expenses of the Settlement Administrator incurred in connection with the Notice

  Program and settlement administration will be paid from the Settlement Fund. (Id. at § 8.)

  The Notice Program (id. at § 3) is designed to provide the best notice practicable and is

  tailored to take advantage of the information CBL has about Settlement Class Members. It

  has already been successfully executed once when notice was provided to the Nationwide

  Class prior to trial. The Notice Program provides notice in substantially the same manner

  as notice was provided previously during the litigation. The Notice Program is reasonably

  calculated under the circumstances to apprise the Settlement Class about the terms of the

  Settlement, Class Counsel’s fee application and request for an incentive award for Plaintiff,


                                              -8-
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 9 of 27 PageID 55258



  and their rights to opt out of the Settlement Class or object to the Settlement. The Notice

  and Notice Program constitute sufficient notice to all persons entitled to notice and satisfy

  all applicable requirements of law including, but not limited to, Federal Rule of Civil

  Procedure 23 and the Constitutional requirement of due process.

         The Notice Program provides notice in two different ways: (1) postcard notice

  (“Mailed Notice”) to Settlement Class Members (Docket No. 298, Ex. 3); and (2) a “Long

  Form” notice with more detail (“Long Form Notice,” (id. Ex. 2), that will be available on

  the Settlement website (www.CBLELECTRICITY LAWSUIT.com).                      (Id., Ex. 1 at

  § 3.2.2.)

         The Notice Program provides the Settlement Class with important information

  regarding the Settlement and their rights thereunder, including a description of the material

  terms of the Settlement; a date by which Settlement Class Members may exclude

  themselves from or opt out of the Settlement Class; a date by which Settlement Class

  Members may object to the Settlement; how Former Tenants can submit a Claim; the date

  of the Final Approval Hearing; and the internet address of the Settlement Website at which

  Settlement Class Members may access the Agreement and other related documents and

  information, and how to submit a Claim. (Id., Ex. 1 at § 3.)

                       (a)    The Mailed Notice Program

         The Settlement Administrator will provide postcard notice to all Settlement Class

  Members. The Settlement Administrator will use the mailing address provided in the

  Notice List and will cross-reference this information with the United States Postal

  Service’s change of address database to confirm its accuracy.               The Settlement


                                              -9-
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 10 of 27 PageID 55259



   Administrator shall also re-mail the Short Form Class Notice once for any returned

   addresses.

                         (b)    The Settlement Website

            At the time the Class was certified, the Settlement Administrator created a case-

   specific website (www.CBLELECTRICITYLAWSUIT.com) that contained information

   about the lawsuit. The Settlement Administrator will use that website for Settlement Class

   Members to obtain notice of, and information about, the Settlement. The Settlement

   Website will include hyperlinks to the Settlement, the Long-Form Notice substantially in

   the form attached as Exhibit 2 to the Motion, the Preliminary Approval Order, and such

   other relevant documents. These documents will remain on the Settlement Website at least

   until the Final Approval Hearing.

                  5.     Settlement Administration

            As noted above, AB Data is the Settlement Administrator and all fees and charges

   for the administration of the Settlement will be paid from the Settlement Fund. The

   Settlement Administrator’s responsibilities include:

                         a.     Sending out postcard notice to the Class Members;

                         b.     Administering the Notice Program;

                         c.     Establishing and maintaining an address where requests for

   exclusion from the Settlement Class may be sent;

                         d.     Establishing and maintaining the Settlement Website;

                         e.     Processing all requests for exclusion from the Settlement

   Class;


                                              - 10 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 11 of 27 PageID 55260



                        f.     Providing reports that summarize the number of requests for

   exclusion received, the total number of exclusion requests received to date, and other

   pertinent information;

                        g.     Processing claims made by Former Tenants and providing

   information concerning such claims to Class Counsel and Defendants’ Counsel;

                        h.     In advance of the Final Approval Hearing, preparing an

   affidavit to submit to the Court that identifies each Settlement Class Member who timely

   and properly requested exclusion from the Settlement Class;

                        i.     Processing and transmitting distributions to Settlement Class

   Members from the Settlement Fund.

                 6.     Class Representative Incentive Award

          Class Counsel seeks, and CBL does not oppose, an incentive award of $50,000 for

   Class Representative Salon Adrian. (Docket No. 298, Ex. 1 at § 7.) If approved, the

   incentive award would be paid from the Settlement Fund and would be in addition to the

   relief Salon Adrian is entitled to under the terms of the Settlement. This incentive award

   would compensate Salon Adrian for its time and effort in the lawsuit, including its time

   and effort in preparing for and appearing at its deposition, gathering documents responsive

   to CBL’s document requests, answering CBL’s interrogatories, preparing to testify at trial,

   and for the risks it assumed in prosecuting this lawsuit against CBL.

                 7.     Attorney’s Fees and Costs

          CBL does not object to a fee request by Class Counsel that does not exceed

   $27,000,000 of the Settlement Fund and will not oppose Class Counsel’s request for


                                              - 11 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 12 of 27 PageID 55261



   reimbursement of documented litigation costs and expenses, not to exceed $1 million.

   (Docket No. 298, Ex. 1 at § 8.) Class Counsel agrees not to seek more than $27,000,000

   of the Settlement Fund for attorney’s fees and not to seek more than $1 million in litigation

   costs and expenses. (Id.) The Parties negotiated attorney’s fees and costs only after

   reaching agreement on all other material terms of the Settlement.

   III.   ANALYSIS

          A.     THE LEGAL STANDARD FOR PRELIMINARY APPROVAL

          Rule 23(e) requires judicial approval for the compromise of claims brought on a

   class basis. “Although class action settlements require court approval, such approval is

   committed to the sound discretion of the district court.” In re U.S. Oil and Gas Litig., 967

   F.2d 489, 493 (11th Cir. 1992). In exercising that discretion, this Court is reminded of the

   “strong judicial policy favoring settlement as well as by the realization that compromise is

   the essence of settlement.” Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984).

   The policy favoring settlement is especially relevant in class actions and other complex

   matters, where the inherent costs, delays and risks of continued litigation might otherwise

   overwhelm any potential benefit the class could hope to obtain. See, e.g., Ass’n for

   Disabled Americans, Inc. v. Amoco Oil Co., 211 F.R.D. 457, 466 (S.D. Fla. 2002) (“There

   is an overriding public interest in favor of settlement, particularly in class actions that have

   the well-deserved reputation as being most complex.”) (citing Cotton v. Hinton, 559 F.2d

   1326, 1331 (5th Cir. 1977)); see also 4 Newberg on Class Actions § 11.41 (4th ed. 2002)

   (citing cases).

          The purpose of preliminary evaluation of proposed class action settlements is to


                                                - 12 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 13 of 27 PageID 55262



   determine whether the settlement is within the “range of reasonableness.” 4 Newberg

   § 11.26. “Preliminary approval is appropriate where the proposed settlement is the result

   of the parties’ good faith negotiations, there are no obvious deficiencies and the settlement

   falls within the range of reason.” Smith v. Wm. Wrigley Jr. Co., No. 09-cv-60646, 2010

   WL 2401149, at *2 (S.D. Fla. June 15, 2010). Settlement negotiations that involve arm’s

   length, informed bargaining with the aid of experienced counsel support a preliminary

   finding of fairness. See Manual for Complex Litigation, Third, § 30.42 (West 1995) (“A

   presumption of fairness, adequacy, and reasonableness may attach to a class settlement

   reached in arm’s-length negotiations between experienced, capable counsel after

   meaningful discovery.”) (internal quotation marks omitted).

          When determining whether a settlement is ultimately fair, adequate and reasonable,

   courts in this Circuit have looked to six factors: “(1) the likelihood of success at trial; (2)

   the range of possible recovery; (3) the point on or below the range of possible recovery at

   which a settlement is fair, adequate and reasonable; (4) the complexity, expense and

   duration of litigation; (5) the substance and amount of opposition to the settlement; and (6)

   the stage of the proceedings at which the settlement was achieved.” 3 Bennett, 737 F.2d at

   986. Courts have, at times, engaged in a “preliminary evaluation” of these factors to

   determine whether the settlement falls within the “range of reason” at the preliminary

   approval stage. See, e.g., Smith, 2010 WL 2401149 at *2. 4


   3
     In addition to the Bennett factors, in December 2018, Fed. R. Civ. P. 23 was amended to include
   additional factors. This Order addresses these new factors and the Bennett factors.
   4
     The Court does not address the factor related to anticipated opposition to the Settlement in the
   context of its Order, because at this preliminary stage, Notice has not yet been distributed.


                                                 - 13 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 14 of 27 PageID 55263



          B.     THIS SETTLEMENT SATISFIES THE CRITERIA FOR
                 PRELIMINARY SETTLEMENT APPROVAL

          The Court finds that each of the relevant factors weighs in favor of Preliminary

   Approval of this Settlement. First, the Settlement was reached in the absence of collusion,

   and is the product of good-faith, informed and arm’s length negotiations by competent

   counsel and an experienced mediator. Furthermore, a preliminary review of the factors

   related to the fairness, adequacy, and reasonableness of the Settlement demonstrates that it

   fits well within the range of reasonableness, and that Preliminary Approval is appropriate.

          Any settlement requires the parties to balance the merits of the claims and defenses

   asserted against the attendant risks of continued litigation and delay. The Class believes

   the claims asserted are meritorious and that the Class would have prevailed if this matter

   proceeded to trial. CBL argues that the Class’s claims are unfounded, denies any potential

   liability, and has shown a willingness to litigate its defenses vigorously. The parties

   concluded that the benefits of the Settlement outweigh the risks attendant to continued

   litigation that include, but are not limited to, the risk of obtaining nothing at trial, the time

   and expense associated with trial and the time, expense, and uncertainty associated with

   appellate review irrespective of the outcome at trial.

                 1.      This Settlement is the Product of Good Faith, Informed and
                         Arm’s Length Negotiations (Rule 23(e)(2)(B)), and Class Counsel
                         and the Class Representative Adequately Represented the Class
                         (Rule 23(e)(2)(A))

          A class action settlement should be approved so long as a district court finds that

   “the settlement is fair, adequate and reasonable and is not the product of collusion between

   the parties.” Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977); see also Lipuma v.


                                                - 14 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 15 of 27 PageID 55264



   American Express Co., 406 F. Supp. 2d 1298, 318-19 (S.D. Fla. 2005) (approving class

   settlement where the “benefits conferred upon the Class are substantial, and are the result

   of informed, arms-length negotiations by experienced Class Counsel”). As detailed above,

   the Settlement here satisfies those criteria and is the result of intensive, arm’s-length

   negotiations before respected mediators between experienced attorneys who are familiar

   with class action litigation and with the legal and factual issues of this lawsuit. See Perez

   v. Asurion Corp., 501 F. Supp. 2d 1360, 1384 (S.D. Fla. 2007) (concluding that class

   settlement was not collusive in part because it was overseen by “an experienced and well-

   respected mediator”).

          In negotiating this Settlement, Class Counsel conducted a thorough investigation

   and analysis of the Class’s claims, engaged in extensive, years-long discovery, and

   ultimately had the benefit of key rulings from the Court. Thus, Class Counsel was prepared

   for well-informed settlement negotiations. See Francisco v. Numismatic Guaranty Corp.

   of America, 2008 WL 649124, *11 (S.D. Fla. Jan. 31, 2008) (stating that “Class Counsel

   had sufficient information to adequately evaluate the merits of the case and weigh the

   benefits against further litigation” where counsel conducted two Rule 30(b)(6) depositions

   and obtained “thousands” of pages of documentary discovery). Class Counsel was also

   well-positioned to evaluate the strengths and weaknesses of the Class’s claims, as well as

   the appropriate basis on which to settle them, as a result of its extensive work on this case

   over the past three years, including its work on a successful class certification motion,

   defending against CBL’s motion for summary judgment, and its completion of preparations




                                              - 15 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 16 of 27 PageID 55265



   for trial. 5

                  2.      The Facts Support a Preliminary Determination that the
                          Settlement is Fair, Adequate, and Reasonable (Rule 23(e)(2)(C))

            For the reasons below, the Court concludes that the Settlement falls within the

   “range of reason” such that notice should issue and a final hearing as to fairness, adequacy,

   and reasonableness of the Settlement is warranted.

                          (a)     The Likelihood of Success at Trial, the Complexity,
                                  Expense, and Duration of Litigation (Bennett Factors), and
                                  the Costs, Risks, and Delay of Trial and Appeal (Rule
                                  23(e)(2)(C)(i))

            Although the Class is confident in the strength of its case, CBL has put forth

   meritorious defenses, and there are risks inherent in trying this lawsuit. As noted above,

   the Court entered key rulings on the eve of trial, including its decision to allow one of

   CBL’s experts, who had previously been excluded, to testify at trial. Furthermore, the

   success of the Class’s claims at trial and on appellate review turned on, among other things,

   whether equitable tolling applied allowing the Class to obtain damages beyond the one-

   year limitation in CBL’s leases. Based on these issues, Class Counsel determined that the

   Settlement outweighs the potential benefits from continued litigation of this lawsuit, given

   these risks. Had the Court found in favor of CBL on equitable tolling, the Class’s damages

   would have been significantly less than the Settlement Fund. Furthermore, even if the

   Class did prevail at trial, any recovery would be delayed for years by an appeal. Lipuma,



   5
     The Class Representative, Salon Adrian, also adequately represented the interests of the Class.
   Salon Adrian spent considerable time working with attorneys to gather documents responsive to
   CBL’s document requests, reviewing all substantive pleadings prior to filing, sitting for deposition,
   attending mediation, and preparing for trial.


                                                  - 16 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 17 of 27 PageID 55266



   406 F. Supp. 2d at 1322 (likelihood that appellate proceedings could delay class recovery

   “strongly favor[s]” approval of a settlement). This Settlement provides relief to Settlement

   Class Members without any further delay.

          Furthermore, the traditional means for individually handling claims like those at

   issue here would tax an already overburdened Court, require a massive expenditure of

   public and private resources, and, given the relatively small value of the claims of the

   individual Class Members, would be impracticable. Thus, the Settlement is the best vehicle

   for Settlement Class Members to receive the relief to which they are entitled in a prompt

   and efficient manner. The costs and expenses associated with a trial would have been

   substantial, including the costs and fees associated with the Class’ experts and the

   presentation of evidence. The Court finds that these considerations militate heavily in

   favor of the Settlement. See Behrens, 118 F.R.D. at 542.

                        (b)    The Effectiveness of any Proposed Method of Distributing
                               Relief to the Class, including the Method of Processing
                               Class Member Claims (Rule 23(e)(2)(C)(ii)) and the
                               Proposal Treats Class Members Equitably Relative to Each
                               Other (Rule 23 (e)(2)(D))

          Courts have concluded that where the settlement terms apply equally to all Class

   members the “method of distributing relief to the class” will effectively benefit every

   member of the Class and treat them equitably relative to each other. Gumm v. Ford, 2019

   WL 479506, at *6 (M.D. Ga. Jan. 17, 2019). Here, each Settlement Class Member is able

   to receive 100% of their alleged losses based upon estimated damages. All Settlement

   Class Members who are Current Tenants will automatically receive their Settlement Award

   in the form of rent credits. Settlement Class Members who are Former Tenants may file a


                                              - 17 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 18 of 27 PageID 55267



   simple claim form submitted through the United States Postal Service and will receive a

   lump sum cash payment of their Settlement Award. Accordingly, all Settlement Class

   Members are treated substantially equally and the Court finds this factor weighs in favor

   of a finding that the Agreement is fair to, and adequate for, all Settlement Class Members.

                        (c)    The Terms of any Proposed Award of Attorney’s Fees,
                               Including Timing of Payment (Rule 23(e)(2)(C)(iii))

          Rule 23 requires a district court to assess “the terms of any proposed award of

   attorney’s fees, including timing or payment.” Fed. R. Civ. P. 23(e)(2)(C)(iii). There are

   no “rigid limits” on attorney’s fees but “the relief actually delivered to the Class can be a

   significant factor in determining the appropriate fee award.” Fed. R. Civ. P. 23 Advisory

   Comm.’s Note, 2018 amend. “Attorneys’ Fees awarded from a common fund shall be

   based upon a reasonable percentage of the fund established for the benefit of the Class.”

   Camden I Condo. Ass’n v. Dunkle, 946 F.2d 768, 774 (11th Cir. 1991). “There is no hard

   and fast rule mandating a certain percentage of a common fund which may reasonably be

   awarded as a fee because the amount of any fee must be determined upon the facts of each

   case.” Id. Therefore, the district court has wide discretion to award attorneys’ fees based

   on its own expertise and judgment because of the district court’s superior understanding of

   the litigation and the desirability of avoiding frequent appellate review of what essentially

   are factual matters.” Waters v. Cook’s Pest Control, Inc. 2012 WL 2923542, at *15 (N.D.

   Ala. July 17, 2012) (internal quotations omitted). Nevertheless, “[t]o avoid depleting the

   funds available for distribution to the class, an upper limit of 50% of the fund may be stated

   as a general rule, although even larger percentages have been awarded.” Id. (internal



                                               - 18 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 19 of 27 PageID 55268



   quotations omitted).

          Here, Class Counsel will request $27,000,000, 30% of the Settlement Fund, for

   attorney’s fees, an amount to which CBL does not object. The Parties negotiated attorney’s

   fees only after reaching agreement on all other material terms of the Settlement. The

   payment of those fees is contingent on final approval of the Settlement. The Settlement

   Agreement in this case provides substantial relief to the Class Members, and Class Counsel

   is entitled to attorney’s fees under RICO and applicable case law. Camden I, 946 F.2d at

   774. Furthermore, considering the effort spent by Class Counsel in litigating this lawsuit

   for more than three years, an award of 30% of the common fund is below other attorney’s

   fees awards in this jurisdiction. See Morgan v. Public Storage, 301 F. Supp. 3d 1237,

   1257-58 (S.D. Fla. 2016) (awarding 33% attorney’s fees); In re Managed Care Litig. V.

   Aetna, MDL No. 1334, 2003 WL 22850070 (S.D. Fla. Oct. 24, 2003) (awarding 35.5%

   attorney’s fees); Cook’s Pest Control, 2012 WL 1355573, at 18 (awarding 35% attorney’s

   fees). Accordingly, the Court finds that Class Counsel’s request for attorney’s feesweighs

   in favor of a finding that the Settlement Agreement is fair to, and adequate for, the

   Settlement Class Members.

          Furthermore, while $22,000,000 of Class Counsel’s proposed attorney’s fee award

   would be paid 15 business days after the Final Approval Order becomes final and all times

   to appeal or otherwise seek review or reconsideration of the Final Approval Order have

   expired, the remaining $5,000,000 of Class Counsel’s proposed attorney’s fee award is not

   due and payable by CBL until July 1, 2020. The Court finds that the timing of Class

   Counsel’s fee request also militates in favor of a finding that the Settlement Agreement is


                                              - 19 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 20 of 27 PageID 55269



   fair to and adequate for the Settlement Class Members.

                        (d)     Agreements Made in Connection with the Proposed
                                Settlement (Rule 23(e)(2)(C)(iv))

          Rule 23 requires the parties to file with the Court “a statement identifying any

   agreement made in connection with” a proposed settlement. Fed. R. Civ. P. 23(e)(3). Here,

   the only agreement made in connection with the Settlement Agreement is a side letter

   between Class Counsel and Defendants’ Counsel identifying the number of opt-outs that

   would allow Defendants to invalidate the Settlement Agreement under Section 9.4. The

   side letter does not impact the fairness of the Settlement Agreement because it does not

   contain any relevant information for the Settlement Class and therefore the Court finds that

   this factor weighs in favor of a finding that the Settlement Agreement is fair and adequate.

                        (e)     Range of Possible Recovery and the Point on or Below the
                                Range of Recovery at Which a Settlement is Fair (Bennett
                                Factors)

          When evaluating “the terms of the compromise in relation to the likely benefits of

   a successful trial . . . the trial court is entitled to rely upon the judgment of experienced

   counsel for the parties.” Cotton, 559 F.2d at 1330. “Indeed, the trial judge, absent fraud,

   collusion, or the like, should be hesitant to substitute its own judgment for that of counsel.”

   Id. Courts have determined that settlements may be reasonable even where the Class

   recovers only part of their actual losses. See Behrens v. Wometco Enters., Inc., 118 F.R.D.

   534, 542 (S.D. Fla. 1988) (“[T]he fact that a proposed settlement amounts to only a fraction

   of the potential recovery does not mean the settlement is unfair or inadequate”). “The

   existence of strong defenses to the claims presented makes the possibility of a low recovery



                                               - 20 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 21 of 27 PageID 55270



   quite reasonable.” Lipuma, 406 F. Supp. 2d at 1323.

          The $90 million Settlement Fund in this case is an outstanding result, given the

   complexity of the litigation and the significant risks and barriers that would have continued

   to loom in the absence of Settlement. Based on estimated damages, the Settlement Fund

   represents 100% of the Settlement Class Members’ damages. In addition, Class Counsel

   obtained practice changes that represent millions of dollars in additional benefits to Class

   Members. Accordingly, there can be no doubt that this Settlement is a fair and reasonable

   recovery for the Settlement Class in light of the Court’s rulings on the eve of trial, CBL’s

   defenses, the numerous appellate issues in this lawsuit, and the challenging and

   unpredictable path of litigation the Class faced absent a settlement.

                        (f)    The Stage of the Proceedings (Bennett Factor)

          Courts consider the stage of proceedings at which settlement is achieved “to ensure

   that Plaintiffs had access to sufficient information to adequately evaluate the merits of the

   case and weigh the benefits of settlement against further litigation.” Lipuma, 406 F. Supp.

   2d at 1324. The Settlement was reached just three weeks before trial, after extensive pretrial

   discovery outlined above, and after the Court certified a class and denied CBL’s motion

   for summary judgment and Daubert motions. As a result, the Court finds that Class

   Counsel was well-positioned to evaluate the strengths and weaknesses of the Class’ claims

   and prospects for success at trial and on appeal.

          C.     CERTIFICATION OF THE SETTLEMENT CLASS IS
                 APPROPRIATE

          The Court certifies the following Settlement Class:



                                               - 21 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 22 of 27 PageID 55271



          All tenants at shopping malls managed by CBL & Associates
          Management, Inc., whose electricity charges were determined based
          on a Valquest survey from January 1, 2011 through April 24, 2019.
          Excluded are governmental agencies or entities and any tenant who
          excluded themselves, by location, following the March 2019 Class
          Notice.

   (Docket No. 298, Ex. 1 at 10.)

          Having previously determined that class certification was warranted, the Court need

   not revisit the elements of class certification here. Certification of the proposed Settlement

   Class will allow notice of the Settlement to issue to inform Settlement Class Members of

   the existence and terms of the Settlement, of their right to object and be heard on its

   fairness, of their right to opt out, and of the date, time, and place of the Final Approval

   Hearing.    See Manual for Compl. Lit., at §§ 21.632, 21.633.          For purposes of this

   Settlement, CBL does not oppose class certification. For the reasons set forth below and

   as the Court previously found in its Order granting class certification, certification is

   appropriate under Rule 23(a) and (b)(3). (See Docket No. 242.)

          D.     THE COURT APPROVES THE PROPOSED NOTICE PROGRAM

          “Rule 23(e)(1)(B) requires the court to direct notice in a reasonable manner to all

   class members who would be bound by a proposed settlement, voluntary dismissal, or

   compromise regardless of whether the class was certified under Rule 23(b)(1), (b)(2), or

   (b)(3).” Manual for Compl. Lit. § 21.312 (internal quotation marks omitted). The best

   practicable notice is that which is “reasonably calculated, under all the circumstances, to

   apprise interested parties of the pendency of the action and afford them an opportunity to

   present their objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314



                                               - 22 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 23 of 27 PageID 55272



   (1950). To satisfy this standard, “[n]ot only must the substantive claims be adequately

   described but the notice must also contain information reasonably necessary to make a

   decision to remain a class member and be bound by the final judgment or opt out of the

   action.” Twigg v. Sears, Roebuck & Co., 153 F.3d 1222, 1227 (11th Cir. 1998) (internal

   quotation marks omitted); see also Manual for Compl. Lit., § 21.312 (listing relevant

   information).

         The Notice Program satisfies all of these criteria. As recited in the Settlement and

   above, the Notice Program informs Settlement Class Members of the substantive terms of

   the Settlement. It advises Settlement Class Members of their options for opting out of, or

   objecting to, the Settlement, how Settlement Class Members who are Former Tenants may

   submit claims, and how to obtain additional information about the Settlement. The Notice

   Program is designed to reach a high percentage of Settlement Class Members and it

   exceeds the requirements of Constitutional due process. Therefore, the Court approves the

   Notice Program and the form and content of the Notices attached the Class’ Motion at

   Exhibits 2-3. (Docket No. 298 at Exs. 2-3.)

         E.        FINAL APPROVAL HEARING

         The last step in the Settlement approval process is a Final Approval Hearing, at

   which the Court will hear evidence and argument necessary to make its final evaluation of

   the Settlement. Proponents of the Settlement may explain the terms and conditions of the

   Settlement and offer argument in support of Final Approval. The Court will determine at

   or after the Final Approval Hearing whether the Settlement should be approved; whether

   to enter a Final Approval Order under Rule 23(e); and whether to approve Class Counsel’s


                                             - 23 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 24 of 27 PageID 55273



   application for attorney’s fees and reimbursement of costs and expenses.

          F.      EXCLUSION AND OBJECTION REQUIREMENTS

          The Court has reviewed the procedures for objecting or for requesting exclusion

   from the Class which are set forth in the Settlement Agreement. The Court finds these

   procedures appropriate and reasonable. To object to the Settlement, Class Members must

   follow the directions in the Long Form Notice and file a written Objection with the Court

   by the Objection Deadline. Failure to follow the procedures set forth in the Long Form

   Notice will result in the Court striking such objections. Class Members may not both object

   and opt out. If a Class Member submits both a Request for Exclusion and an objection, the

   Request for Exclusion will be controlling.

          G.      STATUS PROVISIONS

          Pending final Settlement approval, all pre-trial proceedings and briefing schedules

   in the Action are stayed. If the Settlement is not approved or consummated for any reason

   whatsoever, the Settlement and all proceedings in connection with the Settlement will be

   without prejudice to the right of Defendant or the Class Representative to assert any right

   or position that could have been asserted if the Agreement had never been reached or

   proposed to the Court. In such an event, the Parties will return to the status quo ante in the

   Action and the certification of this Settlement Class only will be deemed vacated. The

   certification of the Settlement Class for settlement purposes, or any briefing or materials

   submitted seeking certification of the Settlement Class, will not be considered in

   connection with any subsequent decisions in such event.

          The Agreement, and any and all negotiations, documents, and discussions


                                                - 24 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 25 of 27 PageID 55274



   associated with it, will not be deemed or construed to be an admission or evidence of any

   violation of any statute, law, rule, regulation, or principle of common law or equity, or of

   any liability or wrongdoing, by defendants, or the truth of any of the claims, and evidence

   relating to the Agreement will not be discoverable or used, directly or indirectly, in any

   way, whether in the Action or in any other action or proceeding, except for purposes of

   demonstrating, describing, implementing, or enforcing the terms and conditions of the

   Agreement, this Order, and any Final Judgment and Order of Dismissal.

            Counsel are hereby authorized to use all reasonable procedures in connection with

   approval and administration of the Settlement that are not materially inconsistent with this

   Order or the Agreement, including making, without further approval of the Court, minor

   changes to the form or content of the Notice and Claim Form, and other exhibits that they

   jointly agree are reasonable and necessary. The Court may require that it approve the

   Notice and Claim Form with such modifications, if any, as may be agreed to by the Parties

   without further notice to the members of the Class.

            For ease of reference, the following are the dates by which certain events must

   occur:




                                              - 25 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 26 of 27 PageID 55275




                        ACTION                                       DATE

         Settlement Notice Date                   No more than 21 days after Preliminary
                                                  Approval Order entered

         Class Counsel’s Fee/Service Award        No later than 14 days prior to Final
         Motion Due                               Approval Hearing

         Opt-Out and Objection Deadline           30 days after Notice Date

         Deadline to Submit Claims                30 days after Final Approval Hearing Date

         Motion for Final Approval, Claims        14 days prior to Final Approval Hearing
         Administrator Declaration, and
         Response to Objections Due



   IV.    CONCLUSION

          Accordingly, IT IS HEREBY ORDERED that:

          (1) The Motion (Docket No. 298) is GRANTED, and the Settlement is
             preliminarily APPROVED;

          (2) The following Settlement Class is CERTIFIED for settlement purposes
             pursuant to Rule 23(b)(3):

             All tenants at shopping malls managed by CBL & Associates Management, Inc.,
             whose electricity charges were determined based on a Valquest survey from
             January 1, 2011 through April 24, 2019.

             Excluded are governmental agencies or entities and any tenant who excluded
             themselves, by location, following the March 2019 Class Notice;

          (3) The Notice Program set forth in the Settlement and as described above and the
             form and content of the notices attached to the Settlement Agreement and to the
             Class’s Motion for Preliminary Approval of Class Settlement as Exhibits 2-3 are
             APPROVED;

          (4) The opt-out and objection procedures set forth in the Settlement and set forth
             above are APPROVED;



                                             - 26 -
Case 2:16-cv-00206-PAM-MRM Document 301 Filed 04/24/19 Page 27 of 27 PageID 55276



            (5) Wave Lengths Hair Salons of Florida, Inc., d/b/a Salon Adrian is APPOINTED
               as Class Representative;

            (6) David M. Buckner, Seth E. Miles, and Brett E. von Borke of the law firm of
               Buckner + Miles, Steve W. Berman and Thomas E. Loeser of the law firm of
               Hagens Berman Sobol Shapiro LLP, and Ben Yormak of Yormak Employment
               and Disability Law, are APPOINTED Settlement Class Counsel;

            (7) AB Data is APPOINTED as Claims Administrator, with the duties set forth in
               the Settlement Agreement and this Order;

            (8) The Court will hold a final approval hearing on Tuesday, August 20, 2019, at
               10:30 am, in Courtroom 7D, Warren E. Burger Federal Building and U.S.
               Courthouse, St. Paul, Minnesota, unless circumstances require that the hearing
               be held in the U.S. Courthouse, Ft. Myers, Florida.


   Dated:     April 24, 2019
                                                            s/ Paul A. Magnuson
                                                           Paul A. Magnuson
                                                           United States District Court Judge




                                              - 27 -
